Exhibit BUSINESS DEVELOPMENT UPDATE January 21, 2009 Since the release of our previous update on December 9, 2008, the following business items have developed: ■ MATECH is training personnel from the Roads and Traffic Authority in New South Wales, Australia this week in preparation for them purchasing equipment from MATECH. ■ MATECH is inspecting three bridges in Australia this week in conjunction with RTA personnel. o The RTA owns and operates 5000 bridges, including the Sydney Harbor Bridge. o Officials from Queensland and from Australian rail authorities will be witnessing this testing to consider the purchase of equipment and service from MATECH as well. ■ MATECH attended and exhibited at the Transportation Research Board International Conference in Washington DC, the week of January 12, 2009. o Leads and conversations regarding future work occurred with OK DOT, MI DOT, CalTrans, HDR, Hardesty & Hanover, amongst many others. ■ MATECH officials have had additional meetings with high-ranking officials at a large aerospace company to discuss use of our technologies on airframes and shipping vessels, as well as aligning the two companies within the bridge industry. ■ MATECH has sold additional equipment and sensors to the Federal Highway Administration for their work on the Steel Bridge Testing Program. oThe report from the FHWA is expected to be released in April. ■ MATECH has completed a bridge inspection in Orleans, MA for the MassHighway Department and submitted the FINAL report to MassHighway. ■ MATECH completed their initial contract with Union Pacific Railroad. ■ MATECH is in the process of signing a contract with HNTB Engineering for a 3-week inspection project of a major structure in Harrisburg. ■ MATECH is in continuing contact with officials at TXDOT, Caltrans, ALDOT, LADOT, NJDOT, NYSDOT, as well as others about future inspection work for the approaching inspection season. ■ MATECH officials met with their lobbyists and have devised a plan for 2009 with the new administration, the stimulus plan and the new Congress. ■ MATECH officials have gotten papers accepted at the following conferences: oNDTCE – Nantes France June 2009 oRailway Engineering-2009 Conference ■ MATECH officials are in the process of writing four other papers for conferences around the world. ■ MATECH is continuing to get interest from the following industries: wind energy, petrochemical, overhead sign structures, aerospace, amongst others. 11
